RE LEOABBOLEME OSMENAG FIRGOSAS Pagel at
Morgan Lewis

 

 

 

 

 

USDS SDNY
Kimberley E. Lunetta DOCUMENT .
Kimberley lonette @morganlewis.com ELECTRONICALLY FILED :
DOC #: 7
May 14, 2019 DATE FILED: @ 1

 

 

 

 

VIA ECF

Hon. Denise L. Cote, U.S.DJ.

United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 18B

New York, New York 10007

Re: Mahmoud Latif v. Morgan Stanley et al.. S.D.N.Y. Case No. 18-cv-11528

Your Honor:

We write on behalf of Defendants Morgan Stanley & Co. LLC, Morgan Stanley Services
Group Inc., Carmen Gomez, Lily Chan, J acqueline Lucas, Brian Derby, Lisa Sweberg, Lauren
Keigler, and Michael Gray (“Defendants”) in the above-referenced matter, Pursuant to Rule 1(E)
of Your Honor’s Individual Practices and with the consent of Plaintiff's counsel, we respectfully
request that the Court so order the parties’ agreed-upon extension of time for Defendants to reply to
Plaintiffs First Memorandum of Law in Opposition to Defendants’ Motion to Compe! Arbitration
(Dkt. No, 42) until May 31, 2019. Currently, the deadline to respond is May 17, 2019.

Defendants have not requested any prior extensions for filing their reply. Further, the
current request will not affect any other scheduled dates.

Thank you for Your Honor’s consideration.

Respectfully submitted,
MORGAN, LEWIS & BOCKIUS LLP

By: /s/ Kimberley E. Lunetta

 

   

Kimberley E. Lunetta APPLICATION GRANTED
101 Park Avenue a A sO ORDERED oo
New York, New York 10178 pp hb hoy Cage
Qe
Attorney for Defendants U9 (09 John G. Koeltl, U.S.D.Jd.

od

Morgan, Lewis & Bockius Lip

104 Park Avenue
New York, NY 10178-0060 @ +1.212.309.6000
United States @ +1.212.309,.6001

 

 

 
